DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, Figures 1-3 in the reply filed on 12/01/2020 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden on the Examiner (Page 6 of the Applicant’s Remarks filed on 12/01/2020).  This is not found persuasive because spherical spline joint and constant velocity universal joint disclosed in the Applicant’s invention are structurally and functionally different. Therefore, different field of search, search strategies, search queries would be required. In addition, prior art applicant to one invention would not likely be applicant to another invention.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “spherical spline grooves defined in the fan rotor shaft” as claimed in Claim 6; and “the cylindrical spline joint comprises cylindrical splines and cylindrical spline grooves defined on an inner face of the spherical spline joint” as claimed in Claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haworth et al. (US 3727998, hereinafter: “Haworth”).
In reference to Claim 1
Haworth discloses:
A rotor assembly comprising: a fan rotor shaft (fwd section 22 of shaft 11 connected to fan 10; Col. 2, ll. 9-14; Fig. 1) coupled to a fan rotor (10) (Col. 1, ll. 59-65; Fig. 1); a low pressure turbine rotor shaft (rearward section 23 of rotor 11; Col. 2, ll. 9-14) coupled to a low pressure turbine rotor (12); and a joint device (24, 36, 37, 40, 41) configured to connect the fan rotor shaft to the low pressure turbine rotor shaft (Col. 2, ll. 9-45), to allow torsion, shear and bending to be transferred between the fan rotor shaft and the low pressure turbine rotor shaft under normal operation, and allow torsion and shear but prevent bending to be transferred between the fan rotor shaft and the low pressure turbine rotor shaft under a fan blade-out event (Col. 2, ll. 53-67; Col. 3, ll. 1-30; Fig. 1-5).
In reference to Claim 2
Haworth discloses:
The rotor assembly according to claim 1. In addition, Haworth discloses the joint device (24, 36, 37, 40, 41) is configured to allow angular misalignment between the fan rotor shaft and the low pressure turbine rotor shaft under the fan blade-out event. (Col. 2, ll. 53-67; Col. 3, ll. 1-30; Fig. 1-5).
In reference to Claim 3
Haworth discloses:
The rotor assembly according to claim 1. In addition, Haworth discloses the joint device (24, 36, 37, 40, 41) comprises a load reduction joint (41, 40) selected from the group consisting of a spherical spline joint, an axial coupling, or a combination thereof. 
In reference to Claim 4
Haworth discloses:

The rotor assembly according to claim 3. In addition, Haworth discloses the joint device (24, 36, 37, 40, 41) further comprises a cylindrical spline joint (as shown in annotated Figures 4-5 of Haworth) coupled to the load reduction joint (Col. 2, ll. 9-15; Fig. 1-2; 4-5).

    PNG
    media_image1.png
    1021
    1405
    media_image1.png
    Greyscale

Figure 1: Annotated Figures 4-5 of Haworth.

In reference to Claim 5
Haworth discloses:
The rotor assembly according to claim 1. In addition, Haworth discloses the joint device comprises a spherical spline joint (41; as shown in annotated Figures 4-5 of Haworth) coupled to the fan rotor shaft, and a cylindrical spline joint (24; as shown in annotated Figures 4-5 of Haworth) coupled between the spherical spline joint and the low pressure turbine rotor shaft (23). (Col. 2, ll. 9-45; Fig. 1-2, 4-5).
In reference to Claim 6
Haworth discloses:

In reference to Claim 7
Haworth discloses:
The rotor assembly according to claim 5, wherein the cylindrical spline joint (24) comprises cylindrical splines and cylindrical spline grooves (see Figures 4-5 for additional cylindrical splines and cylindrical spline grooves) defined on an inner face of the spherical spline joint. (Col. 2, ll. 9-45; Fig. 1-2, 4-5).
In reference to Claim 8
Haworth discloses:
The rotor assembly according to claim 5. In addition, Haworth discloses the joint device further comprises circumferentially-spaced mechanical fuses (47) extending into both the fan rotor shaft and the spherical spline joint (Col. 3, ll. 48-51; Fig. 5).

In reference to Claim 10
Haworth discloses:

The rotor assembly according to claim 1. In addition, Haworth discloses a support frame (39); a bearing assembly (36) supporting the fan rotor shaft (22) to the support frame; and a cone shaft (cone shaft formed by 41; Fig. 4-5), comprising a 
In reference to Claim 11
Haworth discloses:
The rotor assembly according to claim 10. In addition, Haworth discloses at least a part of the fan rotor shaft (22) is sandwiched between the cone shaft (cone shaft formed by 41; Fig. 4-5) and the joint device (24, 36, 37, 40, 41) (Fig. 2; 4-5).
In reference to Claim 12
Haworth discloses:
A method for fabricating a rotor assembly (10, 11,12, 13, 14, 15, 17) for a gas turbine engine, the method comprising: coupling a fan rotor shaft (fwd section 22 of shaft 11 connected to fan 10; Col. 2, ll. 9-14; Fig. 1) to a fan rotor (10); coupling a low pressure turbine rotor shaft (rearward section 23 of rotor 11; Col. 2, ll. 9-14) to a low pressure turbine rotor (12); and connecting the fan rotor shaft to the low pressure turbine rotor shaft through a joint device (24, 36, 37, 40, 41), which is configured to allow torsion, shear and bending to be transferred between the fan rotor shaft and the low pressure turbine rotor shaft under normal operation, and allow torsion and shear but prevent bending to be transferred between the fan rotor shaft and the low pressure turbine rotor shaft under a blade-out event. (Col. 2, ll. 53-67; Col. 3, ll. 1-30; Fig. 1-2).
In reference to Claim 13
Haworth discloses:
The method according to claim 12. In addition, Haworth discloses the joint device (24, 36, 37, 40, 41) is configured to allow angular misalignment between the fan rotor 
In reference to Claim 14
Haworth discloses:
The method according to claim 12. In addition, Haworth discloses the joint device (24, 36, 37, 40, 41) comprises a load reduction joint (24, 41, 40) selected from the group consisting of a spherical spline joint, an axial coupling, or a combination thereof. (“When the shaft is orbiting in this fashion the axis of the shaft 22 becomes deflected with respect to the rearward portion 23. Deflection of the shaft takes place, and movement of the inner part spherical piece 41 with respect to the outer piece 40 allows the middle bearing 34 to run with the shaft in its deflected condition,” Col. 3, ll. 9-15; Fig. 1-2).

In reference to Claim 15
Haworth discloses:
The method according to claim 14. In addition, Haworth discloses the joint device (24, 36, 37, 40, 41) further comprises a cylindrical spline joint (as shown in annotated Figures 4-5 of Haworth) coupled to the load reduction joint (Col. 2, ll. 9-15; Fig. 1-2; 4-5).
In reference to Claim 16
Haworth discloses:
The method according to claim 12. In addition, Haworth discloses the joint device (24, 36, 37, 40, 41) comprises a spherical spline joint (41; as shown in annotated Figures 4-5 of Haworth) coupled to the fan rotor shaft (22), and a cylindrical spline joint 
In reference to Claim 17
Haworth discloses:
The rotor assembly according to claim 16. In addition, Haworth discloses the joint device (24, 36, 37, 40, 41) further comprises circumferentially-spaced mechanical fuses (47) extending into both the fan rotor shaft (22) and the spherical spline joint (41). (Col. 3, ll. 48-51; Fig. 5).
In reference to Claim 19
Haworth discloses:

The method according to claim 12. In addition, Haworth discloses supporting the fan rotor shaft (23) on a support frame (39) with a bearing assembly (36), with a cone shaft (cone shaft formed by 41; Fig. 4-5) extending between the bearing assembly (36) and the fan rotor shaft (22), the cone shaft comprising a conical cross-section. (Col. 2, ll. 34-45; Fig. 2; 4-5).

In reference to Claim 20
Haworth discloses:
A method for reducing unbalanced bearing loading of a gas turbine engine under a fan blade out (FBO) event, the engine comprising a fan rotor shaft (fwd section 22 of shaft 11 connected to fan 10; Col. 2, ll. 9-14; Fig. 1) coupled to a fan rotor (10) and a low pressure turbine rotor shaft (rearward section 23 of rotor 11; Col. 2, ll. 9-14) coupled .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Prior art cited in PTO-892 disclose a fan rotor shaft connection that is relevant to the Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958.  The examiner can normally be reached on Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3745